                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 1 of 19



                        1   John V. Picone III, Bar No. 187226
                            jpicone@hopkinscarley.com
                        2   Jeffrey M. Ratinoff, Bar No. 197241
                            jratinoff@hopkinscarley.com
                        3   Cary Chien, Bar No. 274078
                            cchien@hopkinscarley.com
                        4   HOPKINS & CARLEY
                            A Law Corporation
                        5   The Letitia Building
                            70 South First Street
                        6   San Jose, CA 95113-2406
                        7   mailing address:
                            P.O. Box 1469
                        8   San Jose, CA 95109-1469
                            Telephone: (408) 286-9800
                        9   Facsimile:    (408) 998-4790
                   10       Attorneys for Plaintiffs and Counter-Defendants
                            NEO4J, INC. and NEO4J SWEDEN AB
                   11

                   12                                        UNITED STATES DISTRICT COURT

                   13                                  NORTHERN DISTRICT OF CALIFORNIA

                   14       NEO4J, INC., a Delaware corporation,               CASE NO. 5:18-cv-07182-EJD
                            NEO4J SWEDEN, AB,
                   15                                                          PLAINTIFFS AND COUNTER-
                                               Plaintiffs,                     DEFENDANTS NEO4J, INC. AND NEO4J
                   16                                                          SWEDEN AB’S ANSWER TO FIRST
                                   v.                                          AMENDED COUNTERCLAIM
                   17
                            PURETHINK LLC, a Delaware limited                  DEMAND FOR JURY TRIAL
                   18       liability company, IGOV INC., a Virginia
                            corporation, and JOHN MARK SUHY, an
                   19       individual,
                   20                          Defendants.
                   21
                            AND RELATED COUNTERCLAIMS.
                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                      5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 2 of 19



                        1          Plaintiffs and Counter-Defendants Neo4j, Inc. (“Neo4j USA”) and Neo4j Sweden AB
                        2   (“Neo4j Sweden”) respond to Defendants and Counterclaimants PureThink, LLC (“PureThink”)
                        3   and iGov, Inc. (“iGov”) (collectively, “Counterclaimants”) First Amended Counterclaim, Dkt.
                        4   No. 55 (the “Amended Counterclaims”), as follows:
                        5                                   ANSWER TO COUNTERCLAIM
                        6                                           I.         Jurisdiction
                        7          1.      The allegations in Paragraph 1 call for a legal conclusion; therefore no response is
                        8   required. To the extent an answer is required, Neo4j USA and Neo4j Sweden (collectively,
                        9   “Counter-Defendants” or “Neo4j”) deny the allegations contained in this paragraph.
                   10                                                    II.     Parties
                   11              2.      Neo4j lacks knowledge or information sufficient to form a belief about the truth of
                   12       the allegations in Paragraph 2 and on that basis denies them.
                   13              3.      Neo4j lacks knowledge or information sufficient to form a belief about the truth of
                   14       the allegations in Paragraph 3 and on that basis denies them.
                   15              4.      Neo4j admits that John Mark Suhy is an individual.
                   16              5.      Neo4j admits that Neo4j, Inc. is a Delaware corporation.
                   17              6.      Neo4j admits that Neo4j Sweden AB is a Swedish corporation.
                   18                                               III.       Introduction
                   19              7.      Neo4j admits that the GNU General Public License “GPL” license has several
                   20       distinct versions. Neo4j further admits that GNU Affero General Public License “AGPL” license
                   21       has several distinct versions. The remaining allegations lack specificity and are vague as to the
                   22       particular software and version thereof, as well as which particular license applies a particular
                   23       version of software, and on that basis Neo4j denies the allegations in Paragraph 7. Except as
                   24       expressly admitted, Neo4j denies the remaining allegations contained in Paragraph 7.
                   25              8.      Neo4j admits that Github.com is an open source software repository. The
                   26       allegations in Paragraph 8 lack specificity and are vague as to the particular software and version
                   27       thereof referenced as “Neo4j open source software,” and on that basis Neo4j denies the
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                          5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 3 of 19



                        1   allegations related thereto in Paragraph 8. Except as expressly admitted, Neo4j denies the
                        2   remaining allegations contained in Paragraph 8.
                        3          9.      The allegations in Paragraph 9 lack specificity and are vague as to which version
                        4   or versions of the GPL and/or AGPL license, as well as which version or versions of “the Neo4j
                        5   source code” and “source code” are referred to therein, and on that basis Neo4j denies the
                        6   allegations related thereto in Paragraph 9. Neo4j lacks knowledge or information sufficient to
                        7   form a belief about the truth of the remaining allegations in this paragraph and on that basis
                        8   denies them.
                        9          10.     The allegations in Paragraph 10 lack specificity and are vague as to which version
                   10       or versions of the NEO4J® software and GPL and AGPL licenses are being referred to, and on
                   11       that basis Neo4j denies the allegations related thereto in Paragraph 10. Neo4j denies the
                   12       remaining allegations contained in Paragraph 10.
                   13              11.     Neo4j denies the allegations contained in Paragraph 11.
                   14              12.     Neo4j denies the allegations contained in Paragraph 12.
                   15              13.     The allegations in Paragraph 13 call for a legal conclusion; therefore no response
                   16       is required. To the extent any further answer is required, however, Neo4j denies the allegations
                   17       contained in Paragraph 13.
                   18              14.     Neo4j admits that during 2014 Neo4j USA was in discussions with the Maryland
                   19       Procurement Office (MPO) about NEO4J® software products. Neo4j lacks knowledge or
                   20       information sufficient to form a belief about the truth of the remaining allegations in Paragraph 14
                   21       and on that basis denies them.
                   22              15.     Neo4j admits that it signed a NEO4J® Solution Partner Agreement with Neo
                   23       Technology, Inc., effective 9-30-2014. Neo4j admits that Exhibit B appears to be a copy of the
                   24       NEO4J® Solution Partner Agreement, which Counterclaimants attached to their Counterclaim in
                   25       complete disregard and breach of the confidentiality provision contained therein.
                   26              16.     Neo4j admits that John Mark Suhy had discussions with Lars Nordwall concerning
                   27       obtaining business with entities within the United State Government. Neo4j denies the remaining
                   28       allegations in Paragraph 16.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                     -3-
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                          5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 4 of 19



                        1          17.      Neo4j denies the allegations in Paragraph 17.
                        2          18.      Neo4j admits that PureThink provided NEO4J® Enterprise Edition subscriptions
                        3   to the Maryland Procurement Office, Sandia National Laboratories, and the FBI at one time with
                        4   Neo4j USA’s approval. Based on public filings, it appears that PureThink provided NEO4J®
                        5   Enterprise Edition subscriptions to the IRS without the authorization of Neo4j. Neo4j denies the
                        6   remaining allegations in Paragraph 18.
                        7          19.      Neo4j denies the allegations contained in Paragraph 19.
                        8          20.      Neo4j admits that PureThink breached the NEO4J® Solution Partner Agreement
                        9   in conjunction with PureThink’s dealings with IRS. Neo4j denies the remaining allegations in
                   10       Paragraph 20.
                   11              21.      Neo4j admits that John Mark Suhy and PureThink formed iGov to evade
                   12       PureThink’s obligations under the NEO4J® Solution Partner Agreement. Neo4j admits that
                   13       Exhibit D appears to contain, in part, a July 11, 2017 email sent by Jason Zagalsky of Neo4j USA
                   14       to Michael Dunn of the IRS that speaks for itself. Neo4j denies Counterclaimants’ interpretation
                   15       thereof and denies the remaining allegations in Paragraph 21.
                   16                                              IV.     Counterclaims
                   17                                              First Cause of Action
                   18                             Interference With Prospective Economic Advantage
                   19                                              (Against NEO4J, Inc.)
                   20              22.      Neo4j incorporates by reference its responses to Paragraphs 1 through 21 of the
                   21       Counterclaims as though fully set forth herein.
                   22              23.      Neo4j denies the allegations in Paragraph 23.
                   23              24.      Neo4j lacks knowledge or information sufficient to form a belief about the truth of
                   24       the allegations in Paragraph 24 and on that basis denies them.
                   25              25.      Neo4j lacks knowledge or information sufficient to form a belief about the truth of
                   26       the allegations in Paragraph 25 and on that basis denies them.
                   27              26.      Neo4j denies the allegations contained in Paragraph 26.
                   28              27.      Neo4j denies the allegations contained in Paragraph 27.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                     -4-
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                        5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 5 of 19



                        1          28.     Neo4j denies the allegations contained in Paragraph 28.
                        2          29.     The allegations in Paragraph 29 call for a legal conclusion; therefore no response
                        3   is required. To the extent an answer is required, Neo4j denies the allegations in Paragraph 29.
                        4          30.     The allegations in Paragraph 30 call for a legal conclusion; therefore no response
                        5   is required. To the extent an answer is required, Neo4j denies the allegations in Paragraph 30.
                        6          31.     Neo4j denies the allegations contained in Paragraph 31.
                        7          32.     Neo4j denies the allegations contained in Paragraph 32.
                        8          33.     Neo4j denies the allegations contained in Paragraph 33.
                        9          34.     The allegations in Paragraph 32 call for a legal conclusion; therefore no response
                   10       is required. To the extent an answer is required, Neo4j denies the allegations in Paragraph 34.
                   11                                             Second Cause of Action
                   12                                           Interference With Contract
                   13                                              (Against NEO4J, Inc.)
                   14              35.     Neo4j incorporates by reference its responses to Paragraphs 1 through 34 of the
                   15       Counterclaims as though fully set forth herein.
                   16              36.     The allegations in Paragraph 36 lack specificity and are vague as to which versions
                   17       of NEO4J® software and the AGPL license are being referred to therein, and on that basis Neo4j
                   18       denies the allegations in Paragraph 36.
                   19              37.     Neo4j lacks knowledge or information sufficient to form a belief about the truth of
                   20       the allegations in Paragraph 37 and on that basis denies them.
                   21              38.     The allegations in Paragraph 38 lack specificity and are vague as to which versions
                   22       of NEO4J® software and the AGPL license are being referred to therein, and on that basis Neo4j
                   23       denies such allegations. Neo4j denies the remaining allegations contained in Paragraph 38.
                   24              39.     The allegations in Paragraph 39 lack specificity and are vague as to which versions
                   25       of NEO4J® software and the AGPL license are being referred to therein, and on that basis Neo4j
                   26       denies such allegations. The remaining allegations in Paragraph 39 call for a legal conclusion;
                   27       therefore no response is required. To the extent an answer is required, Neo4j denies such
                   28       allegations contained in Paragraph 39.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                     -5-
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                        5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 6 of 19



                        1          40.     Neo4j denies the allegations contained in Paragraph 40.
                        2          41.     Neo4j denies the allegations contained in Paragraph 41.
                        3          42.     Neo4j denies the allegations contained in Paragraph 42.
                        4          43.     Neo4j denies the allegations contained in Paragraph 43.
                        5                                         Third Cause of Action
                        6                                           Breach of Contract
                        7                                          (Against NEO4J, Inc.)
                        8          44.     Neo4j incorporates by reference its responses to Paragraphs 1 through 43 of the
                        9   Counterclaims as though fully set forth herein.
                   10              45.     Neo4j admits the allegations contained in Paragraph 45.
                   11              46.     Neo4j denies the allegations contained in Paragraph 46.
                   12              47.     Neo4j denies the allegations contained in Paragraph 47.
                   13              48.     Neo4j denies the allegations contained in Paragraph 48.
                   14                                             Fourth Cause of Action
                   15                                 Breach of Exclusive Contract to Government
                   16                                              (Against NEO4J, Inc.)
                   17              49.     Neo4j incorporates by reference its responses to Paragraphs 1 through 48 of the
                   18       Counterclaims as though fully set forth herein.
                   19              50.     Neo4j denies the allegations contained in Paragraph 50.
                   20              51.     Neo4j denies the allegations contained in Paragraph 51.
                   21              52.     Neo4j denies the allegations contained in Paragraph 52.
                   22              53.     Neo4j denies the allegations contained in Paragraph 53.
                   23                                              Fifth Cause of Action
                   24                                                Declaratory Relief
                   25                                               (Void Restrictions)
                   26                                              (Against NEO4J, Inc.)
                   27              54.     Neo4j incorporates by reference its responses to Paragraphs 1 through 53 of the
                   28       Counterclaims as though fully set forth herein.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                     -6-
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                      5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 7 of 19



                        1          55.      Neo4j denies that there is a present controversy regarding Section 4.3.2 of the
                        2   NEO4J® Partner Solution Agreement. No further response is required as Partner Agreement
                        3   speaks for itself. To the extent an answer is required, Neo4j denies the allegations contained in
                        4   Paragraph 55.
                        5          56.      The allegations in Paragraph 56 call for a legal conclusion; therefore no response
                        6   is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                        7   paragraph.
                        8          57.      The allegations in Paragraph 57 call for a legal conclusion; therefore no response
                        9   is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   10       paragraph.
                   11                                              Sixth Cause of Action
                   12                                                Declaratory Relief
                   13                                      (Restrictions Violate AGPL License)
                   14                                              (Against NEO4J, Inc.)
                   15              58.      Neo4j incorporates by reference its responses to Paragraphs 1 through 57 of the
                   16       Counterclaims as though fully set forth herein.
                   17              59.      Neo4j denies that there is a present controversy regarding Section 4.3.1 and 4.3.2
                   18       of the NEO4J® Partner Solution Agreement. To the extent an answer is required, Neo4j denies
                   19       the allegations contained in this paragraph.
                   20              60.      The allegations in Paragraph 60 call for a legal conclusion; therefore no response
                   21       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   22       paragraph.
                   23              61.      The allegations in Paragraph 61 call for a legal conclusion; therefore no response
                   24       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   25       paragraph.
                   26       ///
                   27       ///
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                     -7-
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                         5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 8 of 19



                        1                                        Seventh Cause of Action
                        2                                              Declaratory Relief
                        3                                  (Commons Clause in AGPL is void)
                        4                                    (Against NEO4J SWEDEN AB)
                        5          62.     Neo4j incorporates by reference its responses to Paragraphs 1 through 61 of the
                        6   Counterclaims as though fully set forth herein.
                        7          63.     Neo4j denies that there is a present controversy as alleged in this paragraph and
                        8   that Counterclaimants lack standing to seek declaratory relief based thereon. To the extent an
                        9   answer is required, Neo4j denies the remaining allegations contained in this paragraph.
                   10              64.     The Commons Clause License Condition to the license governing certain NEOJ4®
                   11       software speaks for itself. To the extent an answer is required, Neo4j denies the remaining
                   12       allegations contained in this paragraph.
                   13              65.     The allegations in Paragraph 65 call for a legal conclusion; therefore no response
                   14       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   15       paragraph.
                   16              66.     The allegations in Paragraph 66 call for a legal conclusion; therefore no response
                   17       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   18       paragraph.
                   19              67.     The allegations in Paragraph 67 call for a legal conclusion; therefore no response
                   20       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   21       paragraph.
                   22              68.     The allegations in Paragraph 68 call for a legal conclusion; therefore no response
                   23       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   24       paragraph.
                   25              69.     The allegations in Paragraph 69 call for a legal conclusion; therefore no response
                   26       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   27       paragraph.
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                     -8-
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                        5:18-CV-07182-EJD
                              Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 9 of 19



                        1                                          Eighth Cause of Action
                        2                                            Declaratory Relief
                        3                   (The Commons Clause in AGPL does not apply to Professional
                        4                            Services for the open source versions of Neo4j)
                        5                                     (Against NEO4J SWEDEN AB)
                        6          70.     Neo4j incorporates by reference its responses to Paragraphs 1 through 69 of the
                        7   Counterclaims as though fully set forth herein.
                        8          71.     Neo4j denies that there is a present controversy as alleged in this paragraph and
                        9   that Counterclaimants lack standing to seek declaratory relief based thereon. To the extent an
                   10       answer is required, Neo4j denies the remaining allegations contained in this paragraph.
                   11              72.     Neo4j denies that there is a present controversy as alleged in this paragraph and
                   12       that Counterclaimants lack standing to seek declaratory relief based thereon. To the extent an
                   13       answer is required, Neo4j denies the remaining allegations contained in this paragraph.
                   14              73.     The allegations in Paragraph 73 call for a legal conclusion; therefore no response
                   15       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   16       paragraph.
                   17              74.     The allegations in Paragraph 74 call for a legal conclusion; therefore no response
                   18       is required. Neo4j is also unable to verify the source or authenticity of the contents of this
                   19       paragraph from the allegations made therein, and it does not appear that the statements referred to
                   20       therein were made on behalf of either Neo4j USA or Neo4j Sweden. It also does not appear that
                   21       the cited statement is not in reference to the specific license or licenses identified in this cause of
                   22       action. Therefore Neo4j, denies the allegations contained in this paragraph.
                   23              75.     The allegations in Paragraph 75 call for a legal conclusion; therefore no response
                   24       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   25       paragraph.
                   26              76.     The allegations in Paragraph 76 call for a legal conclusion; therefore no response
                   27       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   28       paragraph.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                     -9-
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                            5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 10 of 19



                        1           77.    The allegations in Paragraph 77 call for a legal conclusion; therefore no response
                        2   is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                        3   paragraph.
                        4                                          Ninth Cause of Action
                        5                                             Declaratory Relief
                        6         (Users may use a fork content NEO4J SWEDEN put on a public GitHub repository)
                        7                                    (Against NEO4J SWEDEN AB)
                        8           78.    Neo4j incorporates by reference its responses to Paragraphs 1 through 77 of the
                        9   Counterclaims as though fully set forth herein.
                   10               79.    Neo4j denies that there is a present controversy as alleged in this paragraph and
                   11       that Counterclaimants lack standing to seek declaratory relief based thereon. To the extent an
                   12       answer is required, Neo4j denies the remaining allegations contained in this paragraph.
                   13               80.    The allegations in Paragraph 80 call for a legal conclusion; therefore no response
                   14       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   15       paragraph.
                   16               81.    The allegations in Paragraph 81 call for a legal conclusion; therefore no response
                   17       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   18       paragraph.
                   19               82.    The allegations in Paragraph 82 call for a legal conclusion; therefore no response
                   20       is required. Neo4j is also unable to verify the source or authenticity of the contents of this
                   21       paragraph from the allegations made therein, and it does not appear that the statements referred to
                   22       therein were made on behalf of either Neo4j USA or Neo4j Sweden. Therefore Neo4j, denies the
                   23       allegations contained in this paragraph
                   24               83.    The allegations in Paragraph 83 call for a legal conclusion; therefore no response
                   25       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   26       paragraph.
                   27       ///
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 10 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                          5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 11 of 19



                        1                                         Tenth Cause of Action
                        2                                              Declaratory Relief
                        3                                     (Abandonment of Trademark)
                        4                                         (Against NEO4J USA)
                        5          84.     Neo4j incorporates by reference its responses to Paragraphs 1 through 83 of the
                        6   Counterclaims as though fully set forth herein.
                        7          85.     Neo4j denies that there is a present controversy as alleged in this paragraph and
                        8   that Counterclaimants lack standing to seek declaratory relief based thereon. To the extent an
                        9   answer is required, Neo4j denies the remaining allegations contained in this paragraph.
                   10              86.     The allegations in Paragraph 86 call for a legal conclusion; therefore no response
                   11       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   12       paragraph.
                   13                                            Eleventh Cause of Action
                   14                                  Cancellation of Trademark 15 U.S.C. §1119
                   15                                              (Against Neo4j, Inc.)
                   16              87.     Neo4j incorporates by reference its responses to Paragraphs 1 through 86 of the
                   17       Counterclaims as though fully set forth herein.
                   18              88.     Neo4j denies the allegations contained in Paragraph 88.
                   19              89.     Neo4j denies the allegations contained in Paragraph 89.
                   20              90.     Neo4j denies the allegations contained in Paragraph 90.
                   21              91.     Neo4j admits that Neo Technologies, Inc. was incorporated in Delaware on July 7,
                   22       2011 and changed its name to Neo4j, Inc. on August 7, 2017. Neo4j denies the remaining
                   23       allegations contained in this paragraph.
                   24              92.     The allegations in Paragraph 92 call for a legal conclusion; therefore no response
                   25       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   26       paragraph.
                   27       ///
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 11 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                        5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 12 of 19



                        1                                        Twelfth Cause of Action
                        2                                        Unfair Business Practices
                        3                            (Against NEO4J SWEDEN and NEO4J USA)
                        4          93.      Neo4j incorporates by reference its responses to Paragraphs 1 through 92 of the
                        5   Counterclaims as though fully set forth herein.
                        6          94.      Neo4j denies the allegations contained in Paragraph 94.
                        7          95.      Neo4j denies the allegations contained in Paragraph 95.
                        8          96.      It is unclear what Counterclaimants mean by “people who contributed to the
                        9   development of the Neo4J open source software” and “there have been 183 contributors to
                   10       Neo4J” as alleged in this paragraph, and on that basis Neo4j denies the allegations contained in
                   11       Paragraph 96.
                   12              97.      Neo4j denies the allegations contained in Paragraph 97.
                   13              98.      Neo4j denies the allegations contained in Paragraph 98.
                   14              99.      The allegations in Paragraph 99 call for a legal conclusion; therefore no response
                   15       is required. To the extent an answer is required, Neo4j denies the allegations contained in this
                   16       paragraph.
                   17              100.     The allegations in Paragraph 100 lack specificity and are vague as to which
                   18       versions of NEO4J® software and the AGPL license are being referred to therein, and on that
                   19       basis Neo4j denies the allegations in this paragraph.
                   20              101.     Neo4j admits the allegations contained in Paragraph 101.
                   21              102.     Neo4j denies the allegations contained in Paragraph 102.
                   22              103.     Neo4j denies the allegations contained in Paragraph 103.
                   23              104.     Neo4j lacks knowledge or information sufficient to form a belief about the truth of
                   24       the allegations in Paragraph 104 and on that basis denies them.
                   25              105.     Neo4j denies the allegations contained in Paragraph 105.
                   26              106.     Neo4j denies the allegations contained in Paragraph 106.
                   27              107.     Neo4j lacks knowledge or information sufficient to form a belief about the truth of
                   28       the allegations in Paragraph 107 and on that basis denies them.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 12 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                         5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 13 of 19



                        1          108.    The allegations in Paragraph 108 are unintelligible, and therefore Neo4j cannot
                        2   form a belief about the truth of the allegations in this paragraph and on that basis denies them. To
                        3   the extent an answer is required, Neo4j denies the allegations contained in this paragraph.
                        4          109.    The allegations in Paragraph 109 lack specificity and are vague as to whether it is
                        5   referring to Neo4j USA or Neo4j Sweden in reference to user preferences, and on that basis
                        6   Neo4j denies such allegations. Neo4j lacks knowledge or information sufficient to form a belief
                        7   about the truth of the remaining allegations in Paragraph 109 and on that basis denies them.
                        8          110.    Neo4j denies the allegations contained in Paragraph 110.
                        9          111.    Neo4j denies the allegations contained in Paragraph 111.
                   10              112.    Neo4j admits that in early 2017 Neo4j USA provided the IRS with an explanation
                   11       as to the then-applicable licensing models and policies with various offerings of the NEO4J®
                   12       software. Neo4j denies the remaining allegations contained in Paragraph 112.
                   13              113.    The allegations in Paragraph 113 are unintelligible, and therefore Neo4j cannot
                   14       form a belief about the truth of the allegations in this paragraph and on that basis denies them. To
                   15       the extent an answer is required, Neo4j denies the allegations contained in this paragraph.
                   16              114.    Neo4j denies the allegations contained in Paragraph 114.
                   17              115.    Neo4j denies the allegations contained in Paragraph 115.
                   18              116.    Neo4j denies the allegations contained in Paragraph 116.
                   19              117.    Neo4j denies the allegations contained in Paragraph 117.
                   20              118.    Neo4j denies the allegations contained in Paragraph 118.
                   21              119.    Neo4j denies the allegations contained in Paragraph 119.
                   22              120.    Neo4j denies the allegations contained in Paragraph 120.
                   23              121.    Neo4j denies that Counterclaimants are entitled to the injunctive relief requested in
                   24       Paragraph 121 and 121(a) (i)-(iv) inclusive therein.
                   25              122.    Neo4j denies that Counterclaimants are entitled to the relief and remedy requested
                   26       in Paragraph 122.
                   27       ///
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 13 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                         5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 14 of 19



                        1                                         V.     Prayer for Relief
                        2          Neo4j denies that Counterclaimants are entitled to any relief as to any claim or

                        3   counterclaim, and specifically denies any and all allegations and prayers for relief contained in

                        4   Paragraphs 1 through 7 (and sub-paragraphs therein) of the “Prayer for Relief” section of the

                        5   Counterclaims.

                        6          WHEREFORE, Neo4j prays for relief, as follows:

                        7          1.      That Counterclaimants take nothing by the Counterclaims;

                        8          2.      To the extent there is any bases for declaratory relief, a declaratory judgment in

                        9   favor of Neo4j; and

                   10              3.      For such other and further relief as the Court deems just and proper.

                   11                                          AFFIRMATIVE DEFENSES

                   12              Neo4j alleges the following affirmative defenses:

                   13                                        FIRST AFFIRMATIVE DEFENSE

                   14                                            (Failure to State a Claim)

                   15              The Counterclaims fail to state a claim upon which relief may be granted.

                   16                                    SECOND AFFIRMATIVE DEFENSE

                   17                                              (Lack of Jurisdiction)

                   18              The Court lacks subject matter jurisdiction over Counterclaimants’ causes of action for

                   19       Declaratory Judgement as there is no actual case and controversy.

                   20                                      THIRD AFFIRMATIVE DEFENSE

                   21                                     (Lack of Standing re AGPL version 3)

                   22              Counterclaimants’ declaratory relief claim relating to the AGPL version 3 is barred, in

                   23       whole or in part, on the grounds that they lack standing to create a justiciable controversy over a

                   24       third party license agreement.

                   25       ///

                   26       ///

                   27       ///

                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 14 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                         5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 15 of 19



                        1                                 FOURTH AFFIRMATIVE DEFENSE
                        2                              (Lack of Standing re GitHub Terms of Service)
                        3          Counterclaimants’ declaratory relief claim relating to GitHub’s terms of service is barred,
                        4   in whole or in part, on the grounds that they lack standing to create a justiciable controversy over
                        5   a third party agreement.
                        6                                   FIFTH AFFIRMATIVE DEFENSE
                        7                          (Lack of Standing re Partner Solution Agreement)
                        8          To the extent iGov claims that it is not subject to the NEO4J® Partner Solution
                        9   Agreement, it lacks standing to assert the causes of action contained in the Counterclaim.
                   10                                       SIXTH AFFIRMATIVE DEFENSE
                   11                               (Lack of Privity re Partner Solution Agreement)
                   12              To the extent iGov claims that it is not subject to the NEO4J® Partner Solution
                   13       Agreement, it lacks privity to assert the causes of action contained in the Counterclaim.
                   14                                     SEVENTH AFFIRMATIVE DEFENSE
                   15                                             (Statute of Limitations)
                   16              The claims as alleged in the Counterclaim are barred by the applicable statutes of
                   17       limitations.
                   18                                      EIGHTH AFFIRMATIVE DEFENSE
                   19                                               (Failure to Mitigate)
                   20              Counterclaimants have unreasonably failed to mitigate, prevent and/or or reduce their
                   21       alleged damages and injuries, if any of which Neo4j denies.
                   22                                       NINTH AFFIRMATIVE DEFENSE
                   23                                     (Intervening Cause/Lack of Causation)
                   24              The damages claimed in the Counterclaim, if any be found, are barred by the reason of the
                   25       acts of others which proximately caused said damages. Counterclaimants cannot demonstrate that
                   26       they suffered any losses as a result of any alleged wrongful conduct. Further, any injuries
                   27       sustained by Counterclaimants were the results of its own acts or omissions and/or the acts or
                   28       omissions of its agents, employees, managers, officers and directors, as well as any number of
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 15 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                         5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 16 of 19



                        1   intervening and superseding causes, including the acts of Counterclaimants’ agents, employees,
                        2   managers, officers and directors.
                        3                                 TENTH AFFIRMATIVE DEFENSE
                        4                                                 (Laches)
                        5          The claims as alleged in the Counterclaim are barred by the doctrine of laches in that
                        6   Counterclaimants either knew or should have known about the alleged wrongdoing by Neo4j well
                        7   before the filing of the Counterclaim in this action, but unreasonably delayed in bringing said
                        8   claims and severely prejudiced Neo4j by doing so.
                        9                               ELEVENTH AFFIRMATIVE DEFENSE
                   10                                                    (Estoppel)
                   11              The claims as alleged in the Counterclaim are barred by the doctrine of estoppel. In
                   12       particular, Counterclaimants’ claims are based upon a failure to comply with their obligations
                   13       under the NEO4J® Partner Solution Agreement and their attempts to circumvent the licensing
                   14       restrictions on certain NEO4J® software, and thus are estopped from claiming any alleged
                   15       damages resulting therefrom. Further, Counterclaimants are estopped from asserting their claims
                   16       because they have wrongfully withheld monies due and owing under the NEO4J® Partner
                   17       Solution Agreement.
                   18              Finally, Counterclaimants are estopped from asserting that any provision in the NEO4J®
                   19       Partner Solution Agreement allegedly violates Bus. & Prof. Code § 16600 as they were fully
                   20       advised of the nature of the transaction and with full knowledge thereof voluntarily participated in
                   21       said transaction and agreed to the terms thereof, and as such Counterclaimants are estopped from
                   22       obtaining the relief prayed for in the Counterclaims.
                   23                                   TWELFTH AFFIRMATIVE DEFENSE
                   24                                                 (Unclean Hands)
                   25              Neo4j alleges that any recovery on the claims asserted in the Counterclaims is barred by
                   26       reason of Counterclaimants’ unclean hands based on their wrongdoing as set forth in Neo4j’s
                   27       Complaint.
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 16 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                        5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 17 of 19



                        1                             THIRTEENTH AFFIRMATIVE DEFENSE
                        2                                                 (Waiver)
                        3          The claims as alleged in the Counterclaim are barred by the doctrine of waiver, as alleged
                        4   in the foregoing affirmative defenses and incorporated herein by reference.
                        5                             FOURTEENTH AFFIRMATIVE DEFENSE
                        6                                               (Negligence)
                        7          Neo4j alleges that Counterclaimants were careless and negligent in and about the matters
                        8   referred to in the Counterclaim and that such negligence and carelessness on the part of
                        9   Counterclaimants proximately caused and contributed to the damages complained of, if any.
                   10                                  FIFTEENTH AFFIRMATIVE DEFENSE
                   11                                                     (Set-Off)
                   12              To the extent Counterclaimants have suffered any alleged damages, which Neo4j
                   13       specifically denies, any alleged damages suffered by Counterclaimants must be set-off by (1) the
                   14       amounts Counterclaimants are wrongfully withholding from Neo4j USA; and/or (2) the damages
                   15       suffered by Neo4j as a result of Counterclaimants’ acts and/or omissions as alleged in the
                   16       Complaint.
                   17                                  SIXTEENTH AFFIRMATIVE DEFENSE
                   18                                              (Unjust Enrichment)
                   19              Neo4j alleges that the causes of action alleged in the Counterclaim are barred, in whole or
                   20       in part, as Counterclaimants would be unjustly enriched if allowed to recover any of the sums
                   21       alleged in the Counterclaim because they have wrongfully withheld funds and/or payments due
                   22       and owing to Neo4j USA under the NEO4J® Partner Solution Agreement, as well as profited off
                   23       the infringement of Neo4j’s trademark and goodwill. Counterclaimants have wrongfully
                   24       withheld payments from Neo4j USA in amounts similar to what they have claimed as their
                   25       alleged damages. As a result, Counterclaimants suffered no damages and would be unjustly
                   26       enriched if they were to recover on their counterclaims against Neo4j.
                   27       ///
                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 17 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                        5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 18 of 19



                        1                            SEVENTEENTH AFFIRMATIVE DEFENSE
                        2                                   (Performance of Contract Excused)
                        3          Neo4j alleges that its performance under the NEO4J® Partner Solution Agreement was
                        4   excused and/or prevented by the acts and omissions of Counterclaimants, their non-performance
                        5   under the NEO4J® Partner Solution Agreement, and Counterclaimant’s material breaches thereof
                        6   as alleged in the Complaint.
                        7                                EIGHTEENTH AFFIRMATIVE DEFENSE
                        8                                         (Privilege/Justification)
                        9          The claims as alleged in the Counterclaim are based, in whole or in part, on acts that are
                   10       and were privileged and/or justified, and, therefore, not actionable. In particular, to the extent
                   11       Neo4j purportedly interfered Counterclaimants’ alleged prospective economic relationships,
                   12       which Neo4j specifically denies, there can be no intentional interference therewith because Neo4j
                   13       acted only to protect its legitimate business and ﬁnancial interests, and/or in furtherance of lawful
                   14       competition. Likewise, to the extent Neo4j purportedly interfered Counterclaimants’ contractual
                   15       relationships, which Neo4j specifically denies, there was no intentional interference therewith
                   16       because Neo4j acted only to protect its legitimate business and ﬁnancial interests, and/or in
                   17       furtherance of lawful competition.
                   18                                    NINETEENTH AFFIRMATIVE DEFENSE
                   19                                     (First Amendment Freedom of Petition)
                   20              The claims as alleged in the Counterclaim are based, in whole or in part, on acts that are
                   21       and were subject to Neo4j’s constitutional right of freedom to petition under the First
                   22       Amendment, U.S. Const. amend. I, and the Noerr-Pennington doctrine based thereon, and,
                   23       therefore, not actionable.
                   24                                    TWENTIETH AFFIRMATIVE DEFENSE
                   25                                             (Speculative Damages)
                   26              Neo4j alleges that the purported causes of action in the Counterclaim are barred, in whole
                   27       or in part, because the Counterclaimants’ purported damages are speculative and uncertain and
                   28       there is no reasonable basis to assume any of the alleged prospective economic relationships were
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 18 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                          5:18-CV-07182-EJD
                             Case 5:18-cv-07182-EJD Document 56 Filed 12/23/19 Page 19 of 19



                        1   allegedly disrupted by Neo4j and/or would otherwise been consummated. Counterclaimants’
                        2   damages theories also fail because they are based upon uncertain future benefits that are too
                        3   speculative to be ascertainable.
                        4                            TWENTY-FIRST AFFIRMATIVE DEFENSE
                        5                                      (Extent of Punitive Damages)
                        6           The Counterclaim fails to state a cause of action for recovery or punitive damages. To the
                        7   extent the amount of punitive damages sought by Counterclaimants is unconstitutionally
                        8   excessive under the United States Constitution, it violates Excessive Fines Clause of the Eighth
                        9   Amendment, U.S. Const. amend. VIII, and the Due Process Clause of the Fourteenth
                   10       Amendment, U.S. Const. amend. XIV, Section 1.
                   11                                                JURY DEMAND
                   12               Neo4j demands a jury trial on all issues related to these counterclaims that are triable by
                   13       jury.
                   14       Dated: December 23, 2019                            HOPKINS & CARLEY
                                                                                A Law Corporation
                   15

                   16
                                                                                By: /s/ Jeffrey M. Ratinoff
                   17                                                              John V. Picone III
                                                                                   Jeffrey M. Ratinoff
                   18                                                              Cary Chien
                                                                                   Attorneys for Plaintiffs and
                   19                                                              Counter-Defendants
                                                                                   NEO4J, INC. and NEO4J SWEDEN AB
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            842\3411969.4                                    - 19 -
 SAN JOSE   PALO ALTO       PLAINTIFFS AND COUNTER-DEFENDANTS NEO4J, INC. AND NEO4J SWEDEN AB’S ANSWER TO
                            FIRST AMENDED COUNTERCLAIM                                                          5:18-CV-07182-EJD
